Exhibit 10.2

RENOVIS, INC.

2003 STOCK PLAN, AS AMENDED

DEFERRED STOCK UNIT AWARD GRANT NOTICE AND

DEFERRED STOCK AWARD AGREEMENT

Renovis, Inc., a Delaware corporation, (the “Company”), pursuant to its 2003
Stock Plan, as amended, (the “Plan”), hereby grants to the individual listed
below (“Participant”), an award of units of Deferred Stock (“Deferred Stock
Units” or “DSUs”) with respect to the number of shares of Stock set forth below
(the “Shares”). This Deferred Stock Unit Award is subject to all of the terms
and conditions as set forth herein and in the Deferred Stock Unit Award
Agreement attached hereto as Exhibit A (the “Deferred Stock Unit Agreement”) and
the Plan, each of which are incorporated herein by reference. Unless otherwise
defined herein, the terms defined in the Plan shall have the same defined
meanings in this Grant Notice and the Deferred Stock Unit Agreement.

 

Participant:    John Walker Grant Date:    October 2, 2007
Vesting Commencement Date:    October 2, 2007 Total Number of DSUs:    100,000
Vesting Schedule:   

1/36 of the Deferred Stock Units shall vest for each calendar month of service
after the Vesting Commencement Date, such that all of the Deferred Stock Units
are vested on October 1, 2010, subject to Participant’s continued employment or
service with the Company or it successor through the applicable vesting date.
Pursuant to the terms of the Deferred Stock Unit Agreement, immediately prior to
the consummation of a Change in Control, twenty-five percent (25%) of the
Deferred Stock Units shall vest, such that the total Deferred Stock Units vested
as of the consummation of a Change in Control would equal the sum of (i) 25,000
and (ii) (a) 1/36th of the total shares subject to the Deferred Stock Units
multiplied by (b) the number of full months of continued service provided by
Participant from the Vesting Commencement Date through the consummation of a
Change in Control. Following any such Change in Control, the Deferred Stock
Units shall continue to vest at a rate of 1/36th of the total number of Deferred
Stock Units initially granted hereunder on each monthly anniversary of the
Vesting Commencement Date thereafter, subject to Participant’s continued service
to the Company.

 

In no event shall any Deferred Stock Units vest following Participant’s
termination of service with the Company or its Subsidiaries (a “Separation from
Service”).



--------------------------------------------------------------------------------

By Participant’s signature and the Company’s signature below, Participant agrees
to be bound by the terms and conditions of the Plan, the Deferred Stock Unit
Agreement and this Grant Notice. Participant has reviewed the Deferred Stock
Unit Agreement, the Plan and this Grant Notice in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Grant Notice
and fully understands all provisions of this Grant Notice, the Deferred Stock
Unit Agreement and the Plan. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Company upon any
questions arising under the Plan, this Grant Notice or the Deferred Stock Unit
Agreement.

 

RENOVIS, INC.:     PARTICIPANT: By:  

 

    By:  

 

Print Name:   Marlene Perry     Print Name:  

 

Title:  

SVP Human Resources

and Facilities

      Address:   Two Corporate Drive     Address:  

 

  So. San Francisco, CA 94080      

 



--------------------------------------------------------------------------------

EXHIBIT A

TO DEFERRED STOCK UNIT AWARD GRANT NOTICE

RENOVIS, INC. DEFERRED STOCK UNIT AWARD AGREEMENT

Pursuant to the Deferred Stock Unit Award Grant Notice (the “Grant Notice”) to
which this Deferred Stock Unit Award Agreement (the “Agreement”) is attached,
Renovis, Inc., a Delaware corporation (the “Company”) has granted to Participant
the right to receive the number of Deferred Stock Units under the 2003 Stock
Plan, as amended from time to time (the “Plan”), as set forth in the Grant
Notice. The Award is subject to the terms and conditions of the Plan which are
incorporated herein by reference. In the event of any inconsistency between the
Plan and this Agreement, the terms of the Plan shall control.

1. Grant of the DSUs. As set forth in the Grant Notice, the Company hereby
grants the Participant DSUs in exchange for past and future services to the
Company subject to all the terms and conditions in this Agreement, the Grant
Notice and the Plan. However, no Shares shall be issued to the Participant until
the time set forth in Section 4. Prior to actual payment of any Shares, such
DSUs will represent an unsecured obligation of the Company, payable only from
the general assets of the Company.

2. Definitions. All capitalized terms used in this Agreement without definition
shall have the meanings ascribed to them in the Plan and the Grant Notice.
Whenever used herein, “Change in Control” shall mean the consummation of any of
the following transactions:

(a) the closing of a business combination (such as a merger or consolidation) of
the Company with any other corporation or other type of business entity (such as
a limited liability company), other than a business combination which would
result in the voting securities of the Company outstanding immediately prior
thereto continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such controlling surviving entity outstanding immediately after
such business combination; or

(b) the sale, lease, exchange or other transfer or disposition by the Company of
all or substantially all (more than seventy percent (70%)) of the Company’s
assets by value; or

(c) an acquisition of any voting securities of the Company by any “person” (as
the term “person” is used for purposes of Section 13(d) or Section 14(d) of the
Exchange Act) immediately after which such person has “beneficial ownership”
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than fifty percent (50%) of the combined voting power of the Company’s then
outstanding voting securities.

Acceleration of Vesting. Immediately prior to the consummation of a Change in
Control, twenty-five percent (25%) of the Deferred Stock Units shall vest, such
that the total Deferred Stock Units vested as of the consummation of a Change in
Control would equal the sum of (i) 25,000 and (ii) (a) 1/36th of the total
shares subject to the Deferred Stock Units multiplied by (b) the number of full
months of continued service provided by Participant from the Vesting
Commencement Date through the consummation of such Change in Control. Following
any such Change in Control, the Deferred Stock Units shall continue to vest at a
rate of 1/36th of the total number of Deferred Stock Units initially subject to
this Agreement on each monthly anniversary of the Vesting Commencement Date
thereafter, subject to Participant’s continued service to the Company.

3. Issuance of Stock.



--------------------------------------------------------------------------------

(a) Timing of Distribution. Shares shall be issued to the Participant with
respect to vested DSUs as soon as administratively practicable after the
earliest to occur of the following: (i) a date specified by the Company that is
between January 1 and March 15 of the calendar year following the calendar year
of the vesting date, (ii) the Participant’s Separation from Service, (iii) the
Participant’s Disability, (iv) the Participant’s death, or (v) a Change in
Control.

(b) General. Shares issued pursuant to this Section 4 shall be issued (either in
book-entry form or otherwise) to the Participant or the Participant’s
beneficiaries, as the case may be. No fractional Shares shall be issued under
this Agreement. In the event Participant ceases to be an Employee, consultant to
the Company or member of the Board the DSUs shall cease vesting immediately upon
such cessation of service and any unvested DSUs awarded by this Agreement shall
be forfeited.

4. Taxes. Notwithstanding anything to the contrary in this Agreement, the
Company shall be entitled to require payment to the Company or any of its
Subsidiaries any sums required by federal, state or local tax law to be withheld
with respect to the issuance of the Deferred Stock Units, the distribution of
shares of Stock with respect thereto, or any other taxable event related to the
Deferred Stock Units. The Company may permit the Participant to make such
payment in one or more of the forms specified below:

(a) by cash or check made payable to the Company;

(b) by the deduction of such amount from other compensation payable to
Participant;

(c) in the sole discretion of the Company, by requesting that the Company
withhold a net number of vested Shares otherwise issuable having a then current
Fair Market Value not exceeding the amount necessary to satisfy the withholding
obligation of the Company and its Subsidiaries based on the minimum applicable
statutory withholding rates for federal, state, local and foreign income tax and
payroll tax purposes; or

(d) in any combination of the foregoing.

In the event Participant fails to provide timely payment of all sums required by
the Company pursuant to this Section 5, the Company shall have the right and
option, but not obligation, to treat such failure as an election by Participant
to satisfy all or any portion of his or her required payment obligation by means
of requesting the Company to withhold vested Shares otherwise issuable in
accordance with clause (c) above. The Company shall not be obligated to deliver
any new certificate representing Shares issuable with respect to the Deferred
Stock Units to Participant or Participant’s legal representative unless and
until Participant or Participant’s legal representative shall have paid or
otherwise satisfied in full the amount of all federal, state, local and foreign
taxes applicable to the taxable income of Participant resulting from the grant
of the Deferred Stock Units, the distribution of the Shares issuable with
respect thereto, or any other taxable event related to the Deferred Stock Units.

5. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued and recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant (including
through electronic delivery to a brokerage account). After such issuance,
recordation and delivery, the Participant will have all the rights of a
stockholder of the Company with respect to voting such Shares and receipt of
dividends and distributions on such Shares.



--------------------------------------------------------------------------------

6. Conditions to Issuance of Certificates. Notwithstanding any other provision
of this Agreement, the Company shall not be required to issue or deliver any
certificate or certificates for any Shares prior to the fulfillment of all of
the following conditions: (A) the admission of the Shares to listing on all
stock exchanges on which such Shares are then listed, (B) the completion of any
registration or other qualification of the Shares under any state or federal law
or under rulings or regulations of the Securities and Exchange Commission or
other governmental regulatory body, which the Company shall, in its sole and
absolute discretion, deem necessary and advisable, (C) the obtaining of any
approval or other clearance from any state or federal governmental agency that
the Company shall, in its absolute discretion, determine to be necessary or
advisable and (D) the lapse of any such reasonable period of time following the
date the DSUs vest as the Company may from time to time establish for reasons of
administrative convenience.

7. Award Not Transferable. This grant and the rights and privileges conferred
hereby will not be transferred, assigned, pledged or hypothecated in any way
(whether by operation of law or otherwise) and will not be subject to sale under
execution, attachment or similar process. Upon any attempt to transfer, assign,
pledge, hypothecate or otherwise dispose of this grant, or any right or
privilege conferred hereby, or upon any attempted sale under any execution,
attachment or similar process, this grant and the rights and privileges
conferred hereby immediately will become null and void.

8. Not a Contract of Employment. Nothing in this Agreement or in the Plan shall
confer upon the Participant any right to continue to serve as a service provider
of the Company or any of its subsidiaries.

9. Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

10. Conformity to Securities Laws. The Participant acknowledges that the Plan
and this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, including without limitation Rule 16b-3 under the Exchange
Act. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the Awards are granted, only in such a manner as to conform to
such laws, rules and regulations. To the extent permitted by applicable law, the
Plan and this Agreement shall be deemed amended to the extent necessary to
conform to such laws, rules and regulations.

11. Amendment, Suspension and Termination. To the extent permitted by the Plan,
this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Committee or the
Board, provided, that, except as may otherwise be provided by the Plan, no
amendment, modification, suspension or termination of this Agreement shall
adversely effect the Award in any material way without the prior written consent
of the Participant.

12. Notices. Notices required or permitted hereunder shall be given in writing
and shall be deemed effectively given upon personal delivery or upon deposit in
the United States mail by certified mail, with postage and fees prepaid,
addressed to the Participant to his address shown in the Company records, and to
the Company at its principal executive office.

13. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.



--------------------------------------------------------------------------------

14. Compliance in Form and Operation. This Agreement and the Deferred Stock
Units are intended to comply with Section 409A of the Code and the Treasury
Regulations thereunder and shall be interpreted in a manner consistent with that
intention.